Citation Nr: 1720792	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling prior to October 22, 2013, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009, rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

In May 2014 and September 2016 decisions, the Board, in relevant part, remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Prior to the promulgation of a decision, in a May 2017 Motion to Withdraw Appeal, the accredited representative expressly withdrew the Veteran's appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 710 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in a May 2017 Motion to Withdraw Appeal, the accredited representative expressly withdrew the Veteran's appeal of entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling prior to October 22, 2013, and 50 percent disabling thereafter.  That Motion included a signed communication from the Veteran requesting withdrawal of the appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review this appeal, and it must be dismissed.


ORDER


The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


